Citation Nr: 0843138	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  08-06 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill). 


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 18, 1999 to June 29, 2001.  

In February 2007, the veteran submitted an application for VA 
education benefits under Title 38, U.S.C. Chapter 30 (the 
Montgomery GI Bill).  This appeal arose from a March 2007 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St, Louis, Missouri denying such benefits.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder. 


FINDING OF FACT

The veteran served on active duty in the United States Army 
from August 18, 1999 to June 29, 2001, a period of 1 year, 10 
months and 10 days.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code 
have not been met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 
2008); 38 C.F.R. § 21.7042 (2008); Sabonis v. Brown, 
6 Vet. App. 426 (1994). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30.  See 38 U.S.C.A. 
§ 3001 (West 2002).  The program is available to individuals 
who meet certain criteria of basic eligibility, including 
active duty during certain prescribed dates.  See 38 U.S.C.A. 
§ 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2008).

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a).

An individual who after June 30, 1985 first enters on active 
duty as a member of the Armed Forces must either (i) serve at 
least three years of continuous active duty in the Armed 
Forces, or (ii) in the case of an individual whose initial 
period of active duty is less than three years, serve at 
least two years of continuous active duty in the Armed 
Forces.  See 38 C.F.R. § 21.7042(a)(2).

An individual who after June 30, 1985 first enters on active 
duty who has a service obligation of three years or more and 
who was discharged for the convenience of the government must 
complete 30 months of service.  See 
38 C.F.R. § 21.7042(a)(5).

The facts in this case are undisputed.  The veteran served a 
total of 1 year, 10 months and 10 days out of a three year 
enlistment.  She was honorably discharged under Chapter 8, at 
the convenience of the government due to her pregnancy.  
Since the veteran was discharged for the convenience of the 
government, she was required to serve at least 30 months of 
active duty to qualify for VA educational benefits under 
38 C.F.R. § 21.7042(a)(5).  The record shows that she only 
served for 22 months and 10 days.  Thus, she does not have 
qualifying service for the Chapter 30 education benefits.    

The veteran argues that she was not informed about the impact 
of a Chapter 8 separation on the Montgomery GI Bill education 
benefits.  While it may well be that the veteran was not 
counseled as to the eligibility requirements for Chapter 30 
education benefits and the impact of a Chapter 8 separation, 
the Board is precluded from awarding benefits where they are 
not allowed by statute.  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) (the payment of government benefits must be 
authorized by statute; the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).  
There is no statutory authority that would allow VA to grant 
entitlement to Chapter 30 education benefits in this case.  

The Board further observes that the regulation provides for a 
number of other bases of entitlement to benefits under 
Chapter 30, such as additional Reserve service or service-
connected disability.  The veteran has not suggested that any 
such reason applies to her, and the record on appeal does not 
so suggest.

Although the Board is sympathetic to the veteran's concerns, 
this case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board is bound in its decisions, however, by the regulations 
of the Department, instructions of the Secretary and 
precedent opinions of the General Counsel of the VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).  
The benefits sought on appeal are therefore denied.  

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 
38 C.F.R. § 21.1031 (2008) for claims under Chapter 30, not 
the VCAA.  

In addition, as explained above, the Board finds that the 
law, and not the evidence, is dispositive in this case and 
therefore no further duty to assist exists.  The VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).


ORDER

Entitlement to educational assistance benefits under Title 38 
United States Code Chapter 30 (Montgomery GI Bill) is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


